Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending
Claims 2, 11 and 16 are withdrawn from consideration
Claims 1, 3-10, 12-15 and 17-22 are elected by the applicant and are currently examined on the merits below
	Information Disclosure Statement
The Information Disclosure Statements filed on 11/15/2018, 11/28/2018 and 01/03/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election without traverse of species I directed to claims 1, 3-10, 12-15 and 17-22 in the reply filed on 12/10/2020 is acknowledged.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 3, 8, 10 and 21 are objected to because of the following informalities:  
In claim 3, the preamble should be changed to recite “The image analysis method of claim 1...” to maintain consistency with other dependent claims. 
Claim 8, line 15 recites “the identified memory cells” should be changed to “identified B-cells” to main maintain consistency with earlier recitation.
Claim 10, lines 11-12, “the higher the ratio, the higher the probability” should be changed to “higher the ratio, the higher the probability”.
Claim 21, line 10, “a second tumor type” should be changed to “a second tumor cell type”.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10, 12-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the distance” in line 9. There is insufficient antecedent basis for the limitation “the distance” in the claim.
Claim 1 further recites the limitation “said tumor cell” and “the nearest immune cell” in line 9. There is insufficient antecedent basis for the limitations “said tumor cell” and “the nearest immune cell” in the claim.
the determined distances” in the claim.
Claim 1 further recites “the classification result” in line 15. There is insufficient antecedent basis for the limitation “the classification result” in the claim.
Claims 3-10, 12-15 and 17-21 are also rejected since these depend upon claim 1.
Claim 5 recites the limitation “tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor” in lines 5-6. However, claim 1, in lines 13-14 recites “tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor”. Therefore, it is unclear whether applicant is referring to the same “tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor” or different ones. Examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s). 
Claim 6 recites the limitation “tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor” in lines 6-7. However, claim 1, in lines 13-14 recites “tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor”. Therefore, it is unclear whether applicant is referring to the same “tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor” or different ones.
Claim 7 recites the limitation “said identified cells” in line 3. However claim previously recites identifying proliferating non-lymphoid cells. Therefore, there is insufficient antecedent basis for the limitation “said identified cells” in the claim.
Claim 10 recites the limitation “tumor cells whose nearest immune cell is less than a predefined distance away” in lines 5-6. This language is indefinite as there is no boundary to what the nearest immune cell is less than a predefined distance away 
Claim 10 further recites the limitation “the number of tumor cells” in line 9. There is insufficient antecedent basis for the limitation “the number of tumor cells” in the claim.
Claim 10 further recites the limitation “the probability” in line 12. There is insufficient antecedent basis for the limitation “the probability” in the claim. 
Claims 12-14 are also rejected since these depend upon claim 10.
Claim 12 recites the limitation “the immunologically effective distance” in line 2. There is insufficient antecedent basis for the limitation “the immunologically effective distance” in the claim.
Claim 15 recites the limitation “a distance” in line 9. However, claim 15 recites “a distance” in line 6 above. Therefore, it is unclear whether applicant is referring to the same distance or different one.
Claim 15 further recites the limitation “each of the bars” in line 8. There is insufficient antecedent basis for the limitation “each of the bars” in the claim.
Claim 15 further recites the limitation “the upper end of the first one of the bars with the upper end of the last one of the bars” in lines 11-12. There is insufficient antecedent basis for the limitation “the upper end of the first one of the bars with the upper end of the last one of the bars” in the claim.
Claim 15 further recites the limitations “the first bar”, “the smallest distances”, “the last bar”, “the largest distances”, “the distance range” and “the slope”. There is insufficient antecedent basis for the bolded limitations in the claim.

Claim 17 recites “an inflammatory tumor” in line 4. However, claim 1 recites “an inflammatory tumor” in lines 13-14. Therefore, it is unclear whether applicant is referring to the same inflammatory tumor or different one.
Claim 18 recites the limitation “the responsiveness” in line 4. However, claim 1 recites “an inflammatory tumor” in lines 13-14. There is insufficient antecedent basis for the limitation “the responsiveness” in the claim.
Claim 22 recites the limitation “the at least one received image” in line 4. There is insufficient antecedent basis for the limitation “the at least one received image” in the claim.
Claim 22 further recites the limitations “the distance”, “said tumor cell”, “the nearest immune cell”, “the determined distances”, and “the classification result”. There is insufficient antecedent basis for the above bolded limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka et al., WO 2015/189264 in view of Tumeh et al., US 2016/0123964 further in view of Bhaumik et al., US 2015/0133321.
Regarding claim 1, Chukka discloses an image analysis method for tumor classification (paragraph 21 performing analysis for cancer such as tumor cells, paragraph 34), the method comprising: 
- receiving (image input 202, fig. 2), by an image analysis system (image analysis system 200 as shown in fig. 2, paragraph 28), at least one digital image of a tissue sample (paragraph 29, image of tissue specimen is received); 
- analyzing (image analysis 211, fig. 2, paragraph 32), by the image analysis system, the at least one received image for identifying immune cells (lymphocytes) and tumor cells (tumor nuclei) in the at least one received image (paragraphs 40, 48, lymphocytes and tumor nuclei are detected); 
- for each of the identified tumor cells, determining, by the image analysis system, the distance of said tumor cell to the nearest immune cell (paragraphs 37, 45, distances between tumor nuclei to the nearest lymphocyte cell is computed); 
- computing, by the image analysis system, a function of the determined distances (paragraphs 37-38, different functions may be computed); 
aggressive tumor cells are classified as shown in second last entry of table 2, paragraph 124); 
and - storing, by the image analysis system, classification results on a storage medium and/or displaying on a display device (as demonstrated in paragraph 128, where memory storage devices and/or display devices are mentioned for providing storage or display of the analysis as computed).
Chukka fails to explicitly disclose computing, a proximity measure as a function of distances; in dependence on the proximity measure, classifying, identified tumor cells into tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor.
However, Tumeh teaches computing, a proximity measure (proximity score) as a function of distances (proximity score is computed based of proximity (i.e. distance) between the target cells which comprise immune cells and tumor cells, etc. paragraphs 116, 118, 122, 126, 138); 
classifying, identified tumor cells into tumor cells of an inflammatory tumor (pro-inflammatory)or as tumor cells of a non-inflammatory tumor (anti-inflammatory)(paragraphs 165, 305, tumors are identified as pro- or anti-inflammatory); 
and storing, the classification result on a storage medium and/or displaying the classification result on a display device (the results, paragraphs 165, 171 can be stored, paragraph 220 or displayed, paragraph 221).
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.

Chukka and Tumeh fail to explicitly teach in dependence on proximity measure, classifying, identified tumor cells into tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor.
However, Bhaumik teaches in dependence on proximity measure, classifying, identified tumor cells into tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor (paragraph 26, identification of a total number of immune cells may not provide a complete picture of a patient's prognosis when certain types of immune cells are tumor promoting while other types are tumor antagonistic. In contrast, a distribution of particular types of immune cells, e.g., relative to one another and numbers of cells and types of cells in different locations such as stromal vs. epithelial or in proximity to tumor area residence may provide a more accurate assessment of cancer progression).
Bhaumik also teaches determining, the distance of said tumor cell to the nearest immune cell and computing a function of determined distances (paragraph 46, This edge represents the border of tumor to stroma and the cartesian positions encompassing this edge are used to generate distance metrics of immune cells to tumor border. The distance from this point can be then fixed to an arbitrary distance to cover multiple cell widths (for example 50 microns) and density of the cells within this distance and relative distribution of subtypes determined).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka and Tumeh with the teachings of Bhaumik for the purpose of providing improved prognosis for patients based on immune cell type and localization. And also to provide rapid automated immune scores by generating an immune marker panel, a therapy assessment, and a biopsy assessment for a patient (Bhaumik; Paragraph 102).

Regarding claim 3, Chukka further discloses representing all identified tumor cells as first pixel blobs having a first color (paragraphs 65-66, different color for each different cells); 
and representing all identified immune cells whose distance to its nearest tumor cells is below a threshold as second pixel blobs having a second color (paragraphs 63, 66, 72, appear as blue blobs); 
 displaying the second pixel blobs as an overlay of the first pixel blobs (paragraphs 61, 66, 72, overlap area).

Regarding claim 4, Chukka further discloses the tissue sample being a whole slide tissue sample and the digital image being a whole slide image (paragraphs 32, 34-35, image analysis performed on tissue objects such as cells may be a whole-slide image).
paragraph 114).

Regarding claim 5, Combination of Chukka with Tumeh further teaches analyzing the received digital image (Chukka, paragraph 29, image of tissue specimen is received and Tumeh, paragraph 331) for determining a tumor cell density of the identified tumor cells (Tumeh, paragraphs 116-117, 138, 165, determining a score (density score) for the density of the spatially resolved target cells in the sample); 
wherein the classification of the identified tumor cells into tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor comprises inputting the proximity measure and the tumor cell density into a classifier configured to perform the classification (Tumeh, paragraphs 138, 165, 305, density score with proximity score).
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka with the teachings of Tumeh for the purpose of more effectively analyzing a tumor sample that can be applied in diagnosis, monitoring, clinical practice, drug development, and potential successful tumor treatment (Tumeh: paragraph 3).

Regarding claim 6, Combination of Chukka with Tumeh further teaches analyzing the received digital image (Chukka, paragraph 29, image of tissue specimen is received and Tumeh, paragraph 331) for determining an immune cell density of the paragraphs 116-117, 138, 165, determining a score (density score) for the density of the spatially resolved target cells in the sample); 
wherein the classification of the identified tumor cells into tumor cells of an inflammatory tumor or as tumor cells of a non-inflammatory tumor comprises inputting the proximity measure and the immune cell density into a classifier configured to perform the classification (Tumeh, paragraphs 138, 165, 305, density score with proximity score).
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka with the teachings of Tumeh for the purpose of more effectively analyzing a tumor sample that can be applied in diagnosis, monitoring, clinical practice, drug development, and potential successful tumor treatment (Tumeh: paragraph 3).

Regarding claim 7, Combination of Chukka with Tumeh further teaches identifying proliferating non-lymphoid cells and using said identified cells as the tumor cells; 
and/or identifying cells expressing a set of one or more tumor-specific biomarkers and using said identified cells as the tumor cells (Tumeh, paragraphs 125, 139, 165, biomarkers as target cells).
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.


Regarding claim 8, Combination of Chukka with Tumeh further teaches 
the identification of the immune cells comprising identifying cytotoxic T- cells and using the identified cytotoxic T-cells as the identified immune cells (Tumeh, paragraphs 126, 176, T cells (e.g., cytotoxic and/or regulatory T cells)); 
and/or - the identification of the immune cells comprising identifying T-helper- cells and using the identified T-helper-cells as the identified immune cells; 
and/or - the identification of the immune cells comprising identifying macrophages and using the identified macrophages as the identified immune cells (Tumeh, paragraphs 126, 239, macrophages); 
and/or - the identification of the immune cells comprising identifying memory cells and using the identified memory cells as the identified immune cells; 
and/or - the identification of the immune cells comprising identifying B- cells and using the identified memory cells as the identified immune cells (Tumeh, paragraphs 126, 237, B-cells); 
and/or - the identification of the immune cells comprising identifying activated T- cells and using the identified activated T cells as the identified immune cells; 
and/or - the identification of the immune cells comprising identifying PD 1+ immune cells and using the identified PD 1 + immune cells as the identified immune cells, the identification of the tumor cells comprising identifying PDL1+ tumor cells and using the identified PDL1+ tumor cells as the identified tumor cells .
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka with the teachings of Tumeh for the purpose of more effectively analyzing a tumor sample that can be applied in diagnosis, monitoring, clinical practice, drug development, and potential successful tumor treatment (Tumeh: paragraph 3).

Regarding claim 9, Combination of Chukka with Tumeh further teaches the identification of the immune cells comprising identifying immune cells of at least one type of immune cells that boosts an immune response (Tumeh, paragraphs 173, 176, selected to aid in therapy response); and selectively using the identified immune cells that boost the immune response (Tumeh, paragraphs 173, 176, selected to aid in therapy response).
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka with the teachings of Tumeh for the purpose of more effectively analyzing a tumor sample that 
Combination of Chukka with Tumeh fails to further teach the identification of the immune cells comprising identifying regulatory T- cells that boosts an immune response; and not using the identified regulatory T-cells as the identified immune cells.
Bhaumik teaches the identification of the immune cells comprising identifying regulatory T- cells and identifying immune cells of at least one type of immune cells that boosts an immune response and not using the identified regulatory T-cells as the identified immune cells (paragraph 66, “Immune system predominantly exhibits two kinds of responses: innate and adaptive. Innate responses are represented by macrophages, neutrophils, basophils, eosinophils, dendritic cells (DCs), natural killer (NK) cells and NK T cells, whereas T cells like CD4+ T helper cells and CD8+ cytotoxic T cells exhibits adaptive immune response. Innate cells such as macrophages, mast cells and neutrophils can contribute to tumor angiogenesis. Tumor infiltration by such cells often correlates with a poor prognosis whereas infiltrating lymphocytes often correlates with a favorable prognosis”).
Chukka and Tumeh and Bhaumik are combinable because they all teach dealing with analysis and identification of tumor/cancer cells and determine cancer prognosis and progression.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka and Tumeh with the teachings of Bhaumik for the purpose of providing improved prognosis for patients based on immune cell type and localization. And also to provide rapid automated immune 

Regarding claim 17, Combination of Chukka with Tumeh further teaches selectively in case the classification result indicates that the identified tumor cells belong to an inflammatory tumor, outputting a signal being indicative of a treatment recommendation to use a substance that boosts or modulates an immune response as a drug for treating the tumor (Tumeh, paragraphs 174, 311, identify a subject with a particular type of tumor or cancer that will respond to treatment with a particular single anti-PD-1/PD-L1/PD-L2 agent (single-agent therapy), or with a particular anti-PD-1/PD-L1/PD-L2 agent and a particular additional antitumor agent).
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka with the teachings of Tumeh for the purpose of more effectively analyzing a tumor sample that can be applied in diagnosis, monitoring, clinical practice, drug development, and potential successful tumor treatment (Tumeh: paragraph 3).

Regarding claim 18, Combination of Chukka with Tumeh further teaches using the proximity measure in addition to or in replacement of an MSS- MSI status indicator for computing a prognosis of the responsiveness of the tumor to a substance that boosts or modulates an immune response (Tumeh, paragraphs 165, 173, 176, therapy response)

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka with the teachings of Tumeh for the purpose of more effectively analyzing a tumor sample that can be applied in diagnosis, monitoring, clinical practice, drug development, and potential successful tumor treatment (Tumeh: paragraph 3).

Regarding claim 19, Combination of Chukka with Tumeh & Bhaumik further teaches the identified tumor cells being colorectal cancer cells (Bhaumik, paragraphs 15, 48-49, tissue microarray core for a colorectal cancer case).
Chukka and Tumeh and Bhaumik are combinable because they all teach dealing with analysis and identification of tumor/cancer cells and determine cancer prognosis and progression.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka and Tumeh with the teachings of Bhaumik for the purpose of providing improved prognosis for patients based on immune cell type and localization. And also to provide rapid automated immune scores by generating an immune marker panel, a therapy assessment, and a biopsy assessment for a patient (Bhaumik; Paragraph 102).

Regarding claim 20, Combination of Chukka with Tumeh further teaches the identification of the immune cells comprising identifying immune cells of multiple different paragraph 114, 126, pixel based analysis), and using the totality of the identified immune cells of the multiple different immune cell types as the identified immune cells for computing the proximity measure (Tumeh, paragraphs 118, 138, 165, proximity score is computed).
Chukka and Tumeh are combinable because they both teach dealing with analysis and classification of tumor/cancer and efficacy, prognosis of such cancer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka with the teachings of Tumeh for the purpose of more effectively analyzing a tumor sample that can be applied in diagnosis, monitoring, clinical practice, drug development, and potential successful tumor treatment (Tumeh: paragraph 3).

Regarding claim 21, Combination of Chukka with Tumeh further teaches analyzing the at least one received image or a further image of the tissue sample for identifying further immune cells as cells expressing a second immune cell type specific biomarker (Tumeh, paragraphs 125, 139, 165, identifying biomarkers as target cells for various immune cells); 
analyzing the at least one received image or the further image of the tissue sample for identifying further tumor cells as cells expressing a second tumor type specific biomarker or using the identified immune cells as further tumor cells (Tumeh, paragraphs 125, 139, 165, identifying biomarkers as target cells for various immune cells); 
paragraphs 37, 45, distances between tumor nuclei to the nearest lymphocyte cell is computed, also Bhaumik, paragraph 46);
- computing a further proximity measure as a function of said determined distances (Tumeh, proximity score is computed based of proximity (i.e. distance) between the target cells which comprise immune cells and tumor cells, etc. paragraphs 116, 118, 122, 126, and Bhaumik, paragraphs 26, 46, proximity and distances between cells)
 in dependence on the further proximity measure, sub-classifying the identified tumor cells and/or predicting the treatability of the tumor by a class of substances (Tumeh, paragraphs 165, tumors are further identified and their treatability is accessed, paragraphs 174, 311).
Chukka and Tumeh and Bhaumik are combinable because they all teach dealing with analysis and identification of tumor/cancer cells and determine cancer prognosis and progression.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Chukka and Tumeh with the teachings of Bhaumik for the purpose of providing improved prognosis for patients based on immune cell type and localization. And also to provide rapid automated immune scores by generating an immune marker panel, a therapy assessment, and a biopsy assessment for a patient (Bhaumik; Paragraph 102).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schoenmeyer et al., US 2017/0076442- teaches average distance between the closest tumor cells and immune cells in a tile, paragraph 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PAWAN DHINGRA/Examiner, Art Unit 2672